DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/22/2020 and 6/26/2020 are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In Para. 0085, line 3, “Fourier operator □ and it’s inverse □ -1” should read –Fourier operator F and its inverse F-1--.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
“comprising” in line 2 should read –comprising:--.
“rotational invariant features” in line 12 should read –rotationally invariant features--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “configured to determine for taking” should read –configured to take--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: 
“the microscopic particles recognizer” in lines 2 and 7 should read –the microscopic particle recognizer--.
“the contrain of” in line 12 should read –the constraint of--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input device configured to receive”, “holographic image data processing logic configured to convert”, microscopic particle recognizer configured to determine” in claim 1; “the microscopic particle recognizer configured to determine” in claim 5; “the holographic image data processing logic is configured to pre-process” in claim 7; “the holographic image data processing logic is configured to resize” in claim 8; “the holographic image data processing logic is configured to determine” in claim 9; “the microscopic particles recognizer configured to determine” in claim 11; “a microscopic particle classifier configured to classify” in claim 12; “a cell classifier configured to classify” in claim 13; “the holographic image data processing logic is configured to remove” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the frequency domain" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 6-7, 9-10, 12, 15-16 depend on claim 1 and therefore are also rejected under 112(b) for the same reasons as set forth above.
Claim 5 recites the limitation "a single Fourier transform” in line 4.  It is unclear and indefinite if this is the same Fourier transform as in claim 1.
Claim 8 recites the limitation "the center of the illuminated area” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations "the (rescaled absolute value” in line 4”, “the azimuthal angle” in line 10, “the radial distance” in line 10, “the imaginary unit” in line 11, “the Zernike polynomials” in lines 11-12, “the constrain” in line 12, and “the radial polynomials” in line 13.  There is insufficient antecedent basis for these limitations in the claim. It is also unclear and indefinite if “Zernike polynomials” in line 12 is the same as that in line 11.
Claim 13 recites the limitations "the microscopic particle classifier” in line 3 and “the determine features of the white blood cell” in line 5.  There is insufficient antecedent basis for these limitations in the claim. The microscopic classifier is mentioned in claim 12, not claim 1. Also, determined characterization features of holographic image data, not of white blood cells, is previously disclosed in claim 1.
Claim 14 recites the limitation “holographic image data of a microscopic particle” in line 3. It is unclear and indefinite if this is the same as the holographic image data and microscopic particle in claim 1. 
Claim 17 recites the limitation "the frequency domain" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the determined cell recognition features" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Determined characterization features of holographic image data, not cell recognition features, is previously disclosed in claim 17. 
Claim 19 recites the limitation “the determined cell recognition features: in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Determined characterization features of holographic image data, not cell recognition features, is previously disclosed in claim 17. Additional claim 19 recites the limitation “a microscopic particle” in lines 2-3. It is unclear and indefinite if this is the same as the microscopic particle in claim 17.
Claim 20 depends on claim 17 and is therefore also rejected under 112(b) for the same reasons as set forth above. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 recites the limitation “wherein the holographic image data are holographic images captured with a holographic microscope.” This limitation does not further limit claim 17, from which it depends, as this limitation is also recited in claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10, 12, 14, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Leukemia Cell Recognition with Zernike Moments of Holographic Images” by Asadi et al. (hereinafter “Asadi”).
Regarding claim 1, Asadi teaches, a differentiation system for differentiating microscopic particles, the system comprising (Abstract: “digital holographic method to classify-recognize an unknown leukemia cell”; Pg. 216, section 4: classification system; Pg. 217, section 6: “classification process on reconstructed image of leukemia cell”; Note: leukemia cells are microscopic particles); 
an input device configured to receive holographic image data of a microscopic particle in suspension, the holographic image data being holographic images acquired from the microscopic particle in suspension (Fig 1(b): hologram of leukemia cells; Pgs. 214-215, section 2; As shown in section 2, the reflected wave of the leukemia cells is collected by a microscope and interference of the reflected wave and the reference wave is recorded by a CCD camera; Note: the hologram of the leukemia cell is produced by the CCD); 
holographic image data processing
and microscopic particle recognizer configured to determine characterization features of the holographic image data of the microscopic particle in the frequency domain for characterization of the microscopic particle, the characterization features comprising rotational invariant features (As shown in Pg. 215, section 3, Zernike moments having rotation invariant properties are selected as features of the reconstructed hologram in which the Zernike moments are computed for recognition of the cells; As shown in Pg. 215, section 2, a FFT is applied to the hologram of the leukemia cells and is reconstructed).
Regarding claim 2, Asadi teaches the limitations as explained above in claim 1.
Asadi further teaches, wherein the holographic image data are holographic images captured with a holographic microscope (Fig 1(b): hologram of leukemia cells; Pgs. 214-215, section 2; Note: the hologram of the leukemia cell is produced by the CCD).
Regarding claim 3, Asadi teaches the limitations as explained above in claim 2.
Asadi further teaches, wherein the holographic image data comprise depth information (As shown in Pg. 214, holography is a three-dimensional imaging technique that considers both depth and angular position of an object; Fig. 1 (b) digital hologram of leukemia cells; As shown in Pg. 215, section 2, there are different z-distances of the objects (i.e. cells)).
Regarding claim 4, Asadi teaches the limitations as explained above in claim 1.
Asadi further teaches, wherein the input device corresponds to a holographic microscope adapted for capturing depth information during imaging (Fig. 1 (b) digital hologram of leukemia cells; Pgs. 214-215, section 2; As shown in section 2, holography is a three-dimensional imaging technique that considers both depth and angular position of an object. Also, the reflected wave of the leukemia cells is collected by a microscope and interference of the reflected wave and the reference wave is recorded by a CCD camera; Note: the hologram of the leukemia cell is produced by the CCD).
Regarding claim 5, Asadi teaches the limitations as explained above in claim 1.
Asadi further teaches, wherein the microscopic particle recognizer is configured to determine characterization features of the holographic image data of the microscopic particle whereby a single Fourier transform is applied to the received holographic image data (As shown in Pg. 215, section 3, Zernike moments having rotation invariant properties are selected as features of the reconstructed hologram in which the Zernike moments are computed for recognition of the cells; As shown in Pg. 215, section 2, a FFT is applied to the hologram of the leukemia cells).
Regarding claim 10, Asadi teaches the limitations as explained above in claim 1.
Asadi further teaches, wherein the rotationally invariant features comprise Zernike moments up to order 6 or wherein the rotationally invariant features comprise Zernike moments up to order 22 (As shown in Pg. 215, section 3, Zernike moments having rotation invariant properties are selected as features of the reconstructed hologram in which the Zernike moments are computed for recognition of the cells; Figs. 2 and 3 show different orders of Zernicke moments are used with a moment order scale of 0 to 25. This shows moments up until order 6 and moments up to order 22 are included).
Regarding claim 12, Asadi teaches the limitations as explained above in claim 1.
Asadi further teaches, further comprising a microscopic particle classifier configured to classify the microscopic particles based on the determined features of the microscopic particles using the microscopic particle recognizer (As shown in Pg. 216, section 4, the classifiers are trained with four leukemia types and features of different digitally reconstructed images. The class of the unknown sample (i.e. test vector) is allocated based on the minimum distance between the unknown sample and class k (i.e. training vector). The classification is computed for different Zernike moment orders (i.e. features); As shown in Pg. 215, section 3, Zernike moments having rotation invariant properties are selected as features of the reconstructed hologram in which the Zernike moments are computed for recognition of the cells; As shown in Pg. 217, section 6, classification was performed on a reconstructed image of leukemia cell from its digital hologram).
Regarding claim 14, Asadi teaches the limitations as explained above in claim 1.
Asadi further teaches, wherein the input device comprises a holographic image data acquisition system for acquiring holographic image data of a microscopic particle in suspension (Pg. 214, section 2; As shown in section 2, the reflected wave of the leukemia cells is collected by a microscope and interference of the reflected wave and the reference wave is recorded by a CCD camera; Note: the hologram of the leukemia cell is produced by the CCD).
Regarding claim 16, Asadi teaches, a diagnostic device comprising a differentiation system according to claim 1 (Abstract: “digital holographic method to classify-recognize an unknown leukemia cell”; As shown in Pg. 214, microscopic abnormal samples are recognized; Pgs. 214-215, section 2; As shown in section 2, the reflected wave of the leukemia cells is collected by a microscope and interference of the reflected wave and the reference wave is recorded by a CCD camera; Note: the microscope/microscopy is a diagnostic device (i.e. detects abnormal samples/cells); see claim 1 above), for analyzing white blood cells (As shown in Pg. 214, section 1, leukemia is a type of cancer with large amounts of abnormal white blood cells; As shown in Pg. 216, there are four types of leukemia for classification; Pg. 217, section 6: classification of leukemia cell from its digital hologram; Note: classification of leukemia type is analysis of white blood cells).
Regarding claim 17, Asadi teaches, a method for differentiating microscopic particles, the method comprising (Abstract: “digital holographic method to classify-recognize an unknown leukemia cell”; Pg. 216, section 4: classification system; Pg. 217, section 6: “classification process on reconstructed image of leukemia cell”; Note: leukemia cells are microscopic particles): 
receiving holographic image data of a microscopic particle in suspension, the holographic image data being holographic images captured with a holographic microscope and comprising depth information (Fig 1(b): hologram of leukemia cells; Pgs. 214-215, section 2; As shown in section 2, the reflected wave of the leukemia cells is collected by a microscope and interference of the reflected wave and the reference wave is recorded by a CCD camera; As shown in Pg. 214, holography is a three-dimensional imaging technique that considers both depth and angular position of an object; Note: the hologram of the leukemia cell is produced by the CCD), 
converting the holographic image data to the frequency domain by performing a Fourier transform of the holographic image data (As shown in Pg. 215, section 2, a FFT is applied to the hologram of the leukemia cells), 
and determining characterization features of the holographic image data of the microscopic particles in the frequency domain for characterization of the microscopic particles, the characterization features comprising rotationally invariant features (As shown in Pg. 215, section 3, Zernike moments having rotation invariant properties are selected as features of the reconstructed hologram in which the Zernike moments are computed for recognition of the cells; As shown in Pg. 215, section 2, a FFT is applied to the hologram of the leukemia cells and is reconstructed).
Regarding claim 20, Asadi teaches the limitations as explained above in claim 17.
Asadi further teaches, wherein the holographic image data are holographic images captured with a holographic microscope (Fig 1(b): hologram of leukemia cells; Pgs. 214-215, section 2; Note: the hologram of the leukemia cell is produced by the CCD).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Leukemia Cell Recognition with Zernike Moments of Holographic Images” by Asadi et al. (hereinafter “Asadi”) in view of Savvides et al. (US 2017/0091528 A1; hereinafter “Savvides”).
Regarding claim 6, Asadi teaches the limitations as explained above in claim 1.
Asadi does not expressly disclose the following limitation: wherein differentiation is performed on individual cells.
However, Savvides teaches, wherein differentiation is performed on individual cells (As shown in Fig. 6, each cell is classified after features are extracted; Para. 0070; Note: classification of cells is a differentiation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include performing differentiation on individual cells as taught by Savvides into the microscopic particle differentiation system of Asadi in order to diagnose diseases (Savvides, Para. 0016).
Regarding claim 11, Asadi teaches the limitations as explained above in claim 1.
Asadi does not expressly disclose the following limitations: wherein the microscopic particles recognizer is configured to determine rotationally invariant features according to:  

    PNG
    media_image1.png
    73
    220
    media_image1.png
    Greyscale

wherein f(x, y) represents the (rescaled) absolute value of the Fourier transform of the holographic image data, for x2 + y2                         
                            ≤
                             
                        
                    1 and Mn (x, y) for arbitrary n                         
                            ∈
                        
                                             
                            N
                        
                     are moments with rotational symmetry, expressed in cartesian coordinates, 
or wherein the microscopic particles recognizer is configured to determine rotationally invariant features comprising Zernike moments given by Vn,m(                        
                            ρ
                            ,
                            θ
                        
                    ) = Rn,m exp(jm                        
                            θ
                        
                    ), expressed in polar coordinates so that                         
                            θ
                        
                     is the azimuthal angle,                         
                            ρ
                        
                     is the radial distance 0                         
                            ≤
                             
                            ρ
                        
                                              
                            ≤
                             
                        
                    1, and j is the imaginary unit, n are non-negative integers representing order of the Zernike polynomials and m represents repetitions of Zernike polynomials which satisfy the constrain of                         
                            
                                
                                    (
                                    n
                                    -
                                    
                                        
                                            m
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                        
                                             
                            ϵ
                        
                     N,                         
                            
                                
                                    m
                                
                            
                            ≤
                        
                     n, and Rn,m are the radial polynomials   6

    PNG
    media_image2.png
    43
    427
    media_image2.png
    Greyscale

However, Savvides teaches, wherein the microscopic particles recognizer is configured to determine rotationally invariant features according to:  

    PNG
    media_image1.png
    73
    220
    media_image1.png
    Greyscale

wherein f(x, y) represents the (rescaled) absolute value of the Fourier transform of the holographic image data, for x2 + y2                         
                            ≤
                             
                        
                    1 and Mn (x, y) for arbitrary n                         
                            ∈
                        
                                             
                            N
                        
                     are moments with rotational symmetry, expressed in cartesian coordinates, 
or wherein the microscopic particles recognizer is configured to determine rotationally invariant features comprising Zernike moments (Para. 0062: “As the next step of the shape identification process, the Zernike orthogonal moments are used to extract the shape features of blood cells) given by Vn,m(                        
                            ρ
                            ,
                            θ
                        
                    ) = Rn,m exp(jm                        
                            θ
                        
                    ), expressed in polar coordinates so that                         
                            θ
                        
                     is the azimuthal angle,                         
                            ρ
                        
                     is the radial distance 0                         
                            ≤
                             
                            ρ
                        
                                              
                            ≤
                             
                        
                    1, and j is the imaginary unit, n are non-negative integers representing order of the Zernike polynomials and m represents repetitions of Zernike polynomials which satisfy the constrain of                         
                            
                                
                                    (
                                    n
                                    -
                                    
                                        
                                            m
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                        
                                             
                            ϵ
                        
                     N,                         
                            
                                
                                    m
                                
                            
                            ≤
                        
                     n, and Rn,m are the radial polynomials (Para. 0062: see equation Vpq in which p is n and is a non-negative integer, q is m and is less than or equal to p (i.e. n), and r is                         
                            ρ
                        
                    . Rpq (r) is the radial polynomial and r (i.e.                         
                            ρ
                        
                    ) is from the origin (i.e. (0,0) to the pixel (x, y), in which x can be 1 and y can be 1 for r to be 1)). 6

    PNG
    media_image2.png
    43
    427
    media_image2.png
    Greyscale

(Para. 0062: see equation Rpq(r); Note: the second limitation (i.e. second “or” statement) is considered here).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include recognizing cells to determine Zernike moments as taught by Savvides into the microscopic particle differentiation system of Asadi in order to identify shape features of cells (Savvides, Para. 0062).
Regarding claim 18, Asadi teaches the limitations as explained above in claim 17.
Asadi does not expressly disclose the following limitation: further comprising, identifying whether a cell is a white blood cell or a malignant/cancerous cell based on the determined cell recognition features.
However, Savvides teaches, further comprising, identifying whether a cell is a white blood cell or a malignant/cancerous cell based on the determined cell recognition features (Para. 0016: “c) characterizing the cells and other components through a combination of different type of features including shape, color, texture, and invariant information, and d) classifying cells by associating abnormal cell characteristics with disease states”; As shown in Fig. 8, there are cells identified as normal (i.e. white blood cells) and cells identified as abnormal/malignant (i.e. leukemia); Para. 0042: normal white blood cells; As shown in Para. 0062, Zernike moments extract the shape features of blood cells; As shown in Para. 0070, the features extracted are used to classify the cell; Note: features from Zernike moments are cell recognition features).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identifying is a cell is a white blood cell or a cancerous cell based on cell recognition features as taught by Savvides into the microscopic particle differentiation method of Asadi in order to diagnose diseases (Savvides, Para. 0016).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Leukemia Cell Recognition with Zernike Moments of Holographic Images” by Asadi et al. (hereinafter “Asadi”) in view of Berg et al. (US 2013/0242301 A1; hereinafter “Berg”).
Regarding claim 7, Asadi teaches the limitations as explained above in claim 1.
Asadi does not expressly disclose the following limitation: wherein the holographic image data processing logic is configured to pre-process the holographic image data for data reduction in both spatial and frequency domains.
However, Berg teaches, wherein the holographic image data processing logic is configured to pre-process the holographic image data for data reduction in both spatial and frequency domains (As shown in Para. 0061, the filter module performs background subtraction on the sensed image (i.e. hologram) to generate an image Icon and an FFT is applied to the image Icon; As shown in Para. 0062, the output from the sensor (i.e. hologram) is processed by filter module 712 to subtract the background from the sensed hologram; Note: background subtraction is pre-processing in which image data is removed and the background removed image with an FFT applied is in the frequency domain whereas the background removed image before FFT is in the spatial domain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pre-processing the hologram to reduce image data in the spatial and frequency domains as taught by Berg into the microscopic particle differentiation system of Asadi in order to improve the hologram image (Berg, Para. 0060).
Regarding claim 15, Asadi teaches the limitations as explained above in claim 1.
Asadi does not expressly disclose the following limitation: wherein the holographic image data processing logic is configured to remove a background from the holographic image data.
However, Berg teaches, wherein the holographic image data processing logic is configured to remove a background from the holographic image data (As shown in Fig. 7, the controller 718 executed by the processor 702 includes filter module 712; As shown in Para. 0062, the output from the sensor (i.e. hologram) is processed by filter module 712 to subtract the background from the sensed hologram).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include removing the background from the hologram as taught by Berg into the microscopic particle differentiation system of Asadi in order to improve the hologram image (Berg, Para. 0060).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over “Leukemia Cell Recognition with Zernike Moments of Holographic Images” by Asadi et al. (hereinafter “Asadi”) in view of Ozcan et al. (US 2012/0218379 A1; hereinafter “Ozcan”).
Regarding claim 13, Asadi teaches the limitations as explained above in claim 1.
Asadi further teaches, wherein the microscopic particle recognizer corresponds to a cell recognizer (As shown in Pg. 215, section 3, Zernike moments having rotation invariant properties are selected as features of the reconstructed hologram in which the Zernike moments are computed for recognition of the cells; As shown in Pg. 215, section 2, a FFT is applied to the hologram of the leukemia cells and is reconstructed) and the microscopic particle classifier corresponds to a cell classifier configured to classify white blood cells (As shown in Pg. 216, section 4, the classifiers are trained with four leukemia types and features of different digitally reconstructed images. The class of the unknown sample (i.e. test vector) is allocated based on the minimum distance between the unknown sample and class k (i.e. training vector). As shown in Pg. 214, section 1, leukemia is a type of cancer with large amounts of abnormal white blood cells; As shown in Pg. 216, there are four types of leukemia for classification; Pg. 217, section 6: classification of leukemia cell from its digital hologram; Note: classification of leukemia type is classification of white blood cells)) as one of: a T-lymphocyte, a granulocyte, or a monocyte based on the determined features of the white blood cell determined using the cell recognizer (As shown in Pg. 216, section 4, the classification is computed for different Zernike moment orders (i.e. features); As shown in Pg. 217, section 6, classification was performed on a reconstructed image of leukemia cell from its digital hologram; Note: classification is based on the features from the cell recognizer since classification of the cells is carried out for the different moment orders).
Asadi does not expressly disclose the following limitation underlined above: as one of: a T-lymphocyte, a granulocyte, or a monocyte.
However, Ozcan teaches, as one of: a T-lymphocyte, a granulocyte, or a monocyte (Para. 0012: differentiate granulocytes, monocytes and lymphocytes”; Para. 0031; As shown in Para. 0122, the textural signature of each cell hologram reveals variations among different cell types; As shown in Para. 0014, the type of cell is determined through pattern and/or texture analysis of the holographic cell signatures; Note: pattern/texture of cell are cell features).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identifying the type of microscopic particle (i.e. granulocyte, lymphocyte) based on cell features as taught by Ozcan into the microscopic particle differentiation system of Asadi in order to permit diagnosis of infectious disease (Ozcan, Para. 0122).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over “Leukemia Cell Recognition with Zernike Moments of Holographic Images” by Asadi et al. (hereinafter “Asadi”) in view of Berg et al. (US 2013/0242301 A1; hereinafter “Berg”) and further in view of Ozcan et al. (US 2015/0153558 A1; hereinafter “Ozcan”).
Regarding claim 8, the combination of Asadi and Berg teaches the limitations as explained above in claim 7. 
The combination of Asadi and Berg does not expressly disclose the following limitation: wherein the holographic image data processing logic is configured to resize or crop the holographic image data around the center of the illuminated area.
However, Ozcan teaches, wherein the holographic image data processing logic (As shown in Para. 0083, a computer 30 includes one or more processors 32 that runs or executes software and a hologram image of the object (i.e. cells/virus) is created) is configured to resize or crop the holographic image data around the center of the illuminated area (As shown in Para. 0105, holographic regions of the virus particles are digitally cropped; As shown in Figs. 11A-11C, regions are cropped from the holographic image of the virus particles; As shown in Para. 0082 and Fig. 1A, there is an illumination source 20 that illuminates the cells/virus particles; Note: As shown in Fig. 1A, there is an area of illumination in which the cells/virus particles are illuminated at the center beneath the light source. Therefore, when digital cropping is performed, it includes this illuminated area of particles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include cropping holographic image data around the center of the illuminated area as taught by Ozcan into the combined microscopic particle differentiation system of Asadi and Berg in order to distinguish nano-particles from the background (Ozcan, Para. 0113)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over “Leukemia Cell Recognition with Zernike Moments of Holographic Images” by Asadi et al. (hereinafter “Asadi”) in view of Dai et al. (US 2004/0179738 A1; hereinafter “Dai”).
Regarding claim 9, Asadi teaches the limitations as explained above in claim 1.
Asadi further teaches, wherein the holographic image data processing logic is configured to determine for taking an absolute value of the Fourier transform of the holographic image data (As shown in Pg. 215, section 2, a FFT is applied to the hologram of the leukemia cells; Pg. 214, section 1: “we used Computer-Generated-Hologram…reconstruct a 3D image from a virtual object produced by computer”; Note: computers have processors to execute instructions (i.e. FFT)).
Asadi does not expressly disclose the following limitation underlined above: taking an absolute value of the Fourier transform.
However, Dai teaches, taking an absolute value of the Fourier transform (As shown in Fig. 2, after Fourier transform 54 and inverse Fourier transform 66 of the hologram 50, the magnitude 70 is taken; Note: magnitude is the absolute value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include taking the absolute value of the Fourier transformed hologram as taught by Dai into the microscopic particle differentiation system of Asadi in order to have shift-invariant data (Dai, Para. 0039) and compute confidence and match images (Dai, Para. 0102).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over “Leukemia Cell Recognition with Zernike Moments of Holographic Images” by Asadi et al. (hereinafter “Asadi”) in view of Savvides et al. (US 2017/0091528 A1; hereinafter “Savvides”) and further in view of Ozcan et al. (US 2012/0218379 A1; hereinafter “Ozcan”).
Regarding claim 19, the combination of Asadi and Savvides teaches the limitations as explained above in claim 18.
The combination of Asadi and Savvides further teaches: the determined cell recognition features (Asadi, As shown in Pg. 215, section 3, Zernike moments having rotation invariant properties are selected as features of the reconstructed hologram in which the Zernike moments are computed for recognition of the cells; As shown in Pg. 215, section 2, a FFT is applied to the hologram of the leukemia cells and is reconstructed).
The combination of Asadi and Savvides does not expressly disclose the following limitation: further comprising identifying whether a microscopic particle is one of: a T-lymphocyte, a granulocyte, or a monocyte based on cell recognition features.
However, Ozcan teaches, further comprising identifying whether a microscopic particle is one of: a T-lymphocyte, a granulocyte, or a monocyte based on cell recognition features (Para. 0012: differentiate granulocytes, monocytes and lymphocytes”; Para. 0031; As shown in Para. 0122, the textural signature of each cell hologram reveals variations among different cell types; As shown in Para. 0014, the type of cell is determined through pattern and/or texture analysis of the holographic cell signatures; Note: pattern/texture of cell are cell features).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identifying the type of microscopic particle (i.e. granulocyte, lymphocyte) based on cell features as taught by Ozcan into the combined microscopic particle differentiation method of Asadi and Savvides in order to permit diagnosis of infectious disease (Ozcan, Para. 0122).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
El-Zehiry et al. (WO 2015/195642 A1, see attached machine translation) teaches a method for analyzing digital holographic microscopy for hematology applications (Abstract).
 Grier et al. (WO 2015/175046 A2, see attached machine translation) teaches a method and system for identification of holographic tracking and identification of object features (Abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664